TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2021



                                      NO. 03-19-00040-CR


                                 Chad Allen Kelley, Appellant

                                                 v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES TRIANA, KELLY, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment adjudicating guilt requiring reversal. However, there was error in the judgment

adjudicating guilt that requires correction. Therefore, the Court modifies the trial court’s written

judgment adjudicating guilt as follows: to delete the order of $180 restitution to the Texas

Department of Public Safety and to reflect that the “Time Credited” is “FROM          01/09/15 TO

04/09/15 02/04/16 TO 07/19/16 02/07/18 TO 12/20/18.” The judgment adjudicating guilt, as

modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.